                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF MARYLAND
        Chambers of                                                       101 West Lombard Street
   George L. Russell, III                                                 Baltimore, Maryland 21201
 United States District Judge                                                   410-962-4055

                                         January 30, 2020

MEMORANDUM TO PARTIES RE:                            Emilio Lanza v. State of Maryland, et al.
                                                     Civil Action No. GLR-19-861

Dear Parties:

        Pending before the Court is Defendants State of Maryland (the “State”) and Sarah
Simpkins’ Motion to Dismiss (ECF No. 4). The Motion is ripe for disposition, and no hearing is
necessary. See Local Rule 105.6 (D.Md. 2018). For the reasons outlined below, the Court will
grant the Motion.

        On June 10, 2018, an unidentified man assaulted Plaintiff Emilio Lanza, a New York
resident who was visiting Baltimore, Maryland.1 (Compl. at 6, 9, ECF No. 1).2 Lanza reported the
assault to police and went to Johns Hopkins Hospital, where he was treated for facial injuries. (Id.
at 9–10). On July 17, 2018, the State subpoenaed Lanza to appear at an August 1, 2018 preliminary
hearing. (Compl. Ex. [“Subpoena”] at 1, ECF No. 1-2). Quincy Harris was the defendant in that
matter. (Id.). Lanza went to court as instructed and spoke to an unidentified prosecutor, who
informed him that the case had been transferred “downtown.” (Compl. at 10). Before dismissing
Lanza for the day, the prosecutor confirmed Lanza’s address and phone number and told him that
someone would probably contact him. (Id.).

        Assistant State Attorney Sarah Simpkins left Lanza a voicemail on August 8, 2018, asking
him to confirm that he would attend the 8:30 a.m. hearing at the North Avenue District Courthouse
the following day. (Id.). Lanza went to court the following morning. (Id.). Lanza and Simpkins
spoke briefly, and the conversation concluded with Simpkins telling Lanza that she would call him
after she “[found] out what we can do with this case.” (Id. at 11). Lanza left the courthouse,
apparently under the impression that Simpkins “automatically sent[t] [him] home.” (Id.). Later that
day, Simpkins left Lanza a voicemail, instructing him to call her or to return to the courthouse.
(Id.). After a series of missed calls, Simpkins eventually spoke to Lanza and told him that the case
had been dismissed because he was not present when the judge called the case. (Id.).

       On March 22, 2019, Lanza, proceeding pro se, sued Defendants for allegedly violating his
Sixth Amendment rights. (ECF No. 1). Lanza seeks $10,746.14 in damages to cover medical bills
and lost wages. (Compl. at 5). Defendants filed a Motion to Dismiss on May 22, 2019. (ECF No.

        1
         Unless otherwise noted, the Court takes the following facts from Lanza’s Complaint and
accepts them as true. See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (citations omitted).
       2
         Citations refer to the pagination assigned by the Court’s Case Management and Electronic
Case Files (“CM/ECF”) system.
                                                 1
4). On June 10, 2019, Lanza filed his Opposition. (ECF No. 6). To date, Defendants have not filed
a Reply.

        The purpose of a Rule 12(b)(6) motion is to “test[ ] the sufficiency of a complaint,” not to
“resolve contests surrounding the facts, the merits of a claim, or the applicability of defenses.”
King v. Rubenstein, 825 F.3d 206, 214 (4th Cir. 2016) (quoting Edwards v. City of Goldsboro,
178 F.3d 231, 243 (4th Cir. 1999)). A complaint fails to state a claim if it does not contain “a short
and plain statement of the claim showing that the pleader is entitled to relief,” Fed.R.Civ.P. 8(a)(2),
or does not “state a claim to relief that is plausible on its face,” Ashcroft v. Iqbal, 556 U.S. 662,
678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is facially
plausible “when the plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S.
at 556). “Threadbare recitals of the elements of a cause of action, supported by mere conclusory
statements, do not suffice.” Id. (citing Twombly, 550 U.S. at 555). Though the plaintiff is not
required to forecast evidence to prove the elements of the claim, the complaint must allege
sufficient facts to establish each element. Goss v. Bank of Am., N.A., 917 F.Supp.2d 445, 449
(D.Md. 2013) (quoting Walters v. McMahen, 684 F.3d 435, 439 (4th Cir. 2012)), aff’d sub nom.,
Goss v. Bank of Am., NA, 546 F.App’x 165 (4th Cir. 2013). In considering a Rule 12(b)(6) motion,
a court must examine the complaint as a whole, consider the factual allegations in the complaint
as true, and construe the factual allegations in the light most favorable to the plaintiff. Albright v.
Oliver, 510 U.S. 266, 268 (1994); Lambeth v. Bd. of Comm’rs of Davidson Cty., 407 F.3d 266,
268 (4th Cir. 2005) (citing Scheuer v. Rhodes, 416 U.S. 232, 236 (1974)). But, the court need not
accept unsupported or conclusory factual allegations devoid of any reference to actual events,
United Black Firefighters v. Hirst, 604 F.2d 844, 847 (4th Cir. 1979), or legal conclusions couched
as factual allegations, Iqbal, 556 U.S. at 678.

        When, as here, the plaintiff is proceeding pro se, the Court will liberally construe the
pleadings, which are held to a less stringent standard than pleadings drafted by lawyers. Erickson,
551 U.S. 89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)); accord Brown v.
N.C. Dep’t of Corr., 612 F.3d 720, 722 (4th Cir. 2010). Pro se complaints are entitled to special
care to determine whether any possible set of facts would entitle the plaintiff to relief. Hughes v.
Rowe, 449 U.S. 5, 9–10 (1980). But even a pro se complaint must be dismissed if it does not allege
“a plausible claim for relief.” Forquer v. Schlee, No. RDB-12-969, 2012 WL 6087491, at *3
(D.Md. Dec. 4, 2012) (citation and internal quotation marks omitted).

        Defendants argue that dismissal is appropriate for three reasons. First, Simpkins is a state
prosecutor, who is entitled to absolute immunity when deciding whether and who to prosecute;
second, Simpkins is entitled to qualified immunity in her individual capacity because she did not
violate a clearly established statutory or constitutional right; and third, the Complaint fails to state
a plausible claim against Defendants. Lanza’s Opposition fails to address Defendants’ arguments.

        In failing to respond to the substance of Defendants’ Motion, the Court may conclude that
Lanza concedes the accuracy of Defendants’ arguments. Stewart Title Guar. Co. v. Sanford Title
Servs., LLC, Civ. No. ELH-11-620, 2011 WL 5547997, at *3 (D.Md. Nov. 10, 2011) (concluding
that “the failure to respond to the Motion [to Dismiss] is tantamount to a waiver of any opposition
on the merits”). See also Muhammad v. Maryland, No. ELH-11-3761, 2012 WL 987309, at *1 n.3

                                                   2
(D.Md. Mar. 20, 2012) (“[B]y failing to respond to an argument made in a motion to dismiss, a
plaintiff abandons his or her claim.”). Nonetheless, the Court reaches the merits of Defendants’
Motion and concludes that dismissal is appropriate.

         Lanza’s Complaint alleges that the Sixth Amendment “guarantees a cluster of rights
designed to make criminal prosecutions more accurate and legitimate,” (Compl. at 4), and that
Simpkins violated those rights by dismissing the case before Harris could stand trial. Lanza may
have accurately identified the purpose of the Sixth Amendment, but he has missed the mark as to
its scope. The Sixth Amendment ensures that criminal defendants receive legal counsel, a speedy
trial, and a host of other rights. However, those rights are clearly reserved for criminal defendants.
The Sixth Amendment does not, either explicitly or implicitly, extend such rights to victims and
witnesses in criminal proceedings. Here, Lanza was subpoenaed to appear on behalf of the State
as a witness; he was not the defendant in the underlying criminal case. Thus, Lanza’s constitutional
claim fails.

         Moreover, even if the Sixth Amendment somehow applied to Lanza’s claim, his Complaint
fails to allege sufficient facts establishing that Defendants’ conduct amounts to misconduct. See
Iqbal, 556 U.S. at 678. Prosecutors maintain broad discretion in determining when, how, and who
to prosecute. See Smallwood v. State, 443 A.2d 1003, 1005 (Md.Ct.Spec.App. 1982). Lanza has
cited no caselaw supporting his contention that failure to prosecute constitutes a cognizable legal
claim. While Lanza may be dissatisfied with the outcome of the underlying criminal proceeding,
he has not alleged facts showing he is entitled to judicial relief. At bottom, Lanza has failed state
a claim upon which relief can be granted.3

       For the foregoing reasons, Defendants’ Motion to Dismiss (ECF No. 4) is GRANTED and
Lanza’s Complaint is DISMISSED. The Clerk is directed to CLOSE this case.

        Despite the informal nature of this memorandum, it shall constitute an Order of this Court,
and the Clerk is directed to docket it accordingly and to mail a copy of this memorandum to Lanza
at his address of record.



                                               Very truly yours,

                                                         /s/              .
                                               George L. Russell, III
                                               United States District Judge




       3
         Because the Court will dismiss Lanza’s Complaint for failure to state a claim, the Court
need not address Defendants’ immunity arguments.

                                                  3
